DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hard coding elements are configured to display a code”; and “an aperture” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 24, 33-35, 40-45, and 47-50, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 24; “the hard coding elements are configured to display a code” is unclear; whereas the claim does not structurally assert any manner by which a code is displayed as visible since the hard coding elements are fixed to a second portion of a wall block and a functional block includes a fourth portion inserted into the second portion, and thus it cannot be ascertained how the claimed structure structurally accomplishes hard coding elements visibly displaying a code through i.e. the functional block and/or the fourth portion (also not explicitly shown or labeled) or how the structure is otherwise deemed to accomplish parameterizing the hard coding elements as argued.  Note: the applicant arguments suggests the hard coding elements-7 are visible through an aperture of Fig.’s 13, 14 and 16, although the aperture is not explicitly shown, labeled and/or functionally shown as disposed on the functional block and/or in association with the hard coding elements so as to accomplish visible display and/or parameterization of a code of the hard coding elements, as discussed above.  Regarding Claim 35; “the hard coding elements provide on the wall block are Regarding Claim 49; “the fourth portion has an aperture corresponding to the hard coding elements” is unclear since the second portion of the wall block is fixed to the hard coding elements and the fourth portion is already inserted into the second portion, and thus it cannot be ascertained if an aperture is deemed to visibly display a code of the hard coding element to an user to be seen externally through an aperture or if the fourth portion includes the aperture, and the aperture is fixed by a blind mating connection to the hard coding elements.  Regarding Claim 50; “the aperture” in line 1 is unclear; whereas an aperture is not previously asserted; further it is unclear if claim 50 is so intended to der back to claim 24 or claim 49.


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 24, 33-35, 40-45, and 47-50 have been considered but are moot; whereas new rejections are hereby presented to read on the amended claim language.  The office hereby notes that the applicant previously inquired as to curing claim deficiencies and distinguishing the claims for allowability by asserting the structural means by which hard coding elements are visible through a window and parameterized by tools to be asserted in the manner, as presented in the disclosure.  However, it is presumed that the alleged ‘aperture’, as argued denotes the 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835